ORDER

PER CURIAM.
B.G.M. appeals the trial court’s judgment denying his motion to modify physical and legal custody of the parties’ child, denying his motion to modify his child support obligation to L.A.B., ordering him to pay guardian ad litem fees, and denying his request for attorney’s fees. We find no error has occurred.
No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).